Detailed Office
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication 3/28/2018. 
Original claims 1-20 are pending for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 4, 7-10, 13, 15-20 are rejected under 35 U.S.C. 102(2)(a)(1) as being anticipated by  Goran et al. U.S. Patent Application Publication No. 20160232201[hereinafter Goran]. 




 (see par. 0092 receiving data associated with online activities of a user); 
clustering the data into a plurality of clusters(see par. 0107, 0114 where users  are cluster according to evaluation metrics, and a particular clustering users with  similar user profiles.).;
 identifying anomalous activity on the online social networking system by a particular member in a particular cluster(see par. 0143, online behavior logging, such as activities on social networks).
predicting an update to a profile of the particular member on the online social networking system based on the identified anomalous activity of the particular member(see par. 0035, 0047); 
presenting to the particular member a proposed update to the profile of the particular member based on the predicting(see par. 0087); 
receiving input from the particular member in response to the proposed update(see par. 0032, ); and 
updating the profile of the particular member based on the input received from the particular member(see par. 0110, 0133 updating the profile based user feedback). 
 


as per claim 2, Goran discloses the process of claim 1, wherein the anomalous activity comprises, when compared with other members in the particular cluster, different 
 
as per claim 4, Goran discloses the process of claim 1, wherein the anomalous activity, when compared with other members in the particular cluster, relates to one or more of a different IP address used by the particular member, a different amount of time spent on the online social network system by the particular member, a different amount of time using a job function on the online social networking system, and a different number of profile views of the particular member and a different number of profile views by the particular member on the online social networking system(see par. 0143, determined characteristics indicate that the appliance is currently in use, process 1200 can determine if the appliance is typically in use at the current time of day or the current day of the week). 

 as per claim 7, Goran discloses the process of claim 1, comprising applying the updated profile of the particular member to one or more products of the online social networking system such that the one or more products can provide an improved service to the particular member based on the updated profile of the particular member(see par, 0132, 0147 providing recommended service based on profile updates). 

as per claim  8, Goran discloses the process of claim 1, wherein the clustering is a function of a similarity or match between the particular member and members in a 

as per claim 9, Goran discloses the process of claim 1, wherein the predicting the update to the profile of the particular member comprises classifying the clustered data using one or more of logistic regression, gradient boosted trees, and random forest(see par. 0057, 0058, 0142 where received data can be classify using any suitable machine learning techniques (e.g., a neural network, logistic regression, clustering, and/or any other suitable techniques)). 

as per claim 10 Goran discloses the process of claim 9, wherein the classifying comprises training a model as a function of one or more of the particular member connecting with persons associated with the particular organization, a number of connections by members with whom the particular member is connecting, a breadth of connections within the particular organization by the particular member, a skill match between the particular member and connections of the particular member, a similarity between summaries of the particular member and connections of the particular member, an interaction with the particular organization by the particular member on the online social networking system, a flow of members from a current organization of the particular member to the particular organization, a size of the particular organization, a number of openings at the particular organization, an amount of time spent on the online social networking system by the particular member, a number of profile views by . 


Claims 3  and 14 and are rejected under 35 U.S.C. 103 as being unpatentable over Goran and further   in view of Muddu et al. U.S. Patent Application Publication No. 2018/0146000[hereinafter Muddu].
As per claim 3 Goran discloses substantial features of the claimed as discussed with respect to claim1,
 Goran does not discloses wherein the different changes in the connection data of the particular member comprises, when compared with other members in the particular cluster, an appearance or increase in a number of connections of the particular member to members from a particular organization.
Muddu discloses  mechanisms to detect security related anomalies and threats in a computer network environment, including wherein the different changes in the connection data of the particular member comprises, when compared with other members in the particular cluster, an appearance or increase in a number of connections of the particular member to members from a particular organization(see par. 0651 , where a user accessing a webpage, a significantly high number of connection requests is detected). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed to incorporate the teaching of Muddu in to the system of Goran because this mechanisms can detect 

 as per claim 14, Goran discloses the non-transitory computer readable medium of claim 13, wherein the anomalous activity comprises, when compared with other members in the particular cluster, different changes in connection data of the particular member, different changes in invitation data of the particular member, or different changes in search data of the particular member, during the time period (see par. 0035 time of the activity, 0057 search history), and wherein the different changes in the connection data of the particular member comprises, when compared with other members in the particular cluster, an appearance or increase in a number of connections of the particular member to members from a particular organization (see Muddu par. 0651 , where a user accessing a webpage, a significantly high number of connection requests is detected).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. U.S. Patent Application Publication No. 20160232201[hereinafter Goran] in view of Ganjoo et al. U.S. Patent Application Publication No. 2018/0247213 [hereinafter Ganjoo)
 as per claim 5 Goran discloses subst6atnial features of the claimed as discussed with respect to claim1,

Ganjoo discloses  wherein the predicting the update to the profile of the particular member comprises predicting a new organization with which the particular member has become associated.(see pars. 0049-0050). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed to incorporate the teaching of Ganjoo in to the system of Goran as this enables analyzing a social network activities to predict member actions and interactions between members, companies, to enable individualization of social networking profiles as well as to enable dynamic and organic expansion and discovery of fields of experience, education, skills, and other information relating to personal and professional experiences of members of the social networking system.


as per claim 6, Ganjoo discloses the process of claim 5, comprising: transmitting an inquiry to the particular member to determine whether the particular member has become associated with the new organization; and modifying the profile of the particular member to include the new organization when the particular member indicates that he or she has become associated with the new organization(see pars. 0049-0050). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. U.S. Patent Application Publication No. 20160232201[hereinafter Goran]  in view of Gray et al.  U.S. Patent Application Publication No. 2016/0232457 [hereinafter Gray]
as per claim 11 Goran discloses substantial features of the claimed as discussed with respect to claim1,
Goran does not disclose generating a plurality of predicted updates to the profile of the particular member, generating a probability score for each predicted update, and presenting one or more of the predicted updates to the particular member based on a probability score threshold.
Gray discloses generating a plurality of predicted updates to the profile of the particular member, generating a probability score for each predicted update, and presenting one or more of the predicted updates to the particular member based on a probability score threshold(see par. 0013 and 0090). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed to incorporate the teaching of Gray in to the system of Goran whereby adjusting the probability threshold dynamically updates the score and the interactive visualization.


 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. U.S. Patent Application Publication No. 2016/0232201[hereinafter Goran]  in view of Evnine et al.  U.S. Patent Application Publication No. 2017/0344610 [hereinafter Evnine].
 as per claim 12 Goran discloses substantial features of the claimed as discussed above with respect to claim1,
Goran does not disclose wherein the connections are resident within a network profile graph of the online social networking system.
Evnine discloses wherein the connections are resident within a network profile graph of the online social networking system( see par. see table 00002, par. 0060, and 0119). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed to incorporate the teaching of Evnine  as such, the social graph may be used to infer shared interests, shared experiences, or other shared or common attributes of two or more users of a social-networking system.



 		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456